DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (“Learning Deep Features for Discriminative Localization” Published 14 December 2015, 2016 IEEE Conference on Computer Vision and Pattern Recognition) in view of Maughan et al (US 2017/0372232).

With respect to Claim 1: A computer-implemented method of signal processing comprising:
	obtaining images; [Zhou: ILSVRC test set (page 2925 LHC lines 1-5 of 2nd paragraph) is used as the input to the GoogLeNet-GAP process of Zhou for learning localization and object categorization (also see abstract and “Weakly Supervised Object Localization” of page 2924, and the final 6 lines in the LHC of page 2924).]
	for each respective one of at least a subset of the image; [Zhou: The process is performed on the ILSVRC test set comprises subsets of training and validation sets (see above and para 1-2 RHC page 2924).]
fully-automatically applying a weakly-supervised learnt function, the weakly-supervised learnt function [Zhou: Zhou (pg 2921 RHC 2nd paragraph) applies a weakly supervised object localization function to determine local object classification within the image data. Zhou (Fig 10-11 page 2926, “Concept Localization” and “Weakly Supervised text detector” page 2927) accepts labeled image data for a portion of the image data set (see above for ILSVRC test set).]
outputting respective couples each including a respective localization and one or more respective confidence scores [Zhou: Zhou (Fig 8 page 2927) the localization and confidence scores (see heat map results) for respective object categories such as “fixing a car”, “mushroom”, and “penguin” that are the output of the process disclosed by Zhou (GoogLeNet-GAP deep features – Fig 8).],
each confidence score representing a probability of instantiation of a respective object category at the respective localization, and [Zhou: Fig 2 and 8 of Zhou (pages 2923 and 2927) depict the resulting heat maps that are the class activation maps “CAM” for each of a plurality of object classes (such as Australian terrier of Fig 2) based on a combination of weights having localities associated therewith for each of a plurality of local instances (see Fig 2 for weights “w” and heat maps for each localized instance). Zhou (section 2 “Class Activation Mapping pages 2922-2923) details the output of CAM (see scoring maps) that are generated based on a confidence score Sc for each class “c”, wherein the final output is a normalized value Pc for each class exp(Sc)/Sum(exp(Sc)).]
fully-automatically determining, based on the output of the weakly-supervised learnt function, one or more respective annotations, [Zhou: Fig 8 and Fig 2 of Zhou depicting the output classes of at least one respective class annotation based on the CAM (class activation mapping) as generated by the GoogLeNet-GAP process including the CAM process of Fig 2.] each annotation including a respective localization and a respective label representing instantiation a respective object category at the respective localization; and [Zhou: Figures 2 and 8 depict the associated labeling for a class object c such as “penguin” at the respective localization as depicted by the heatmap that represents the output Pc for each class c (see section 2.1, Final Paragraph RHC page 2922).]
[Zhou has disclosed the use of weakly-supervised image data set having only image labels associated therewith as opposed to a fully-supervised (see pg 2925 LHC final paragraph). Hence Zhou has not disclosed the use of a fully-supervised learnt function as is presently claimed. As evidenced by the teachings of Zhou (page 2925 LHC final paragraph ad references 25 and 22) the use of fully-supervised datasets was known to one of ordinary skill in the art at the time of the invention (see GoogLeNet-GAP vs fully-supervised GoogLeNet) and was used as a comparison to the disclosed method of Zhou. The purpose of utilizing a weakly-supervised process such as disclosed by Zhou is to reduce the requirements of an input dataset for training object classification such as disclosed by Zhou.]
fully-automatically forming a training dataset configured for learning a fully-supervised learnt function, [Maughan (Fig 4 and para 0031, 0034, 0039, 0041, and 0044, wherein para 0051, 0055-0056, and 0059 have disclosed that the process is supervised by user by application of modifications to the training dataset output by the machine learning process) has disclosed forming a modified Training dataset by automatically taking the modified training data produced by the user interactive “supervised” modification of training data based on quality analysis (steps 402 and 404 of Fig 4, Fig 5), wherein the step 406 of Fig 4 is automatically performed after the supervised steps of 402 and 404 of Fig 4. Maughan is not relied upon to teach the information contained by said respective datasets, hence does not disclose the instantiation of object annotations and confidence couples.]
the dataset including pieces of data, each piece of data including a respective image of the subset and at least a part of the one or more annotations determined for the respective image of the subset and at least a part of the one or more annotations determined for the respective image, [Zhou: Figures 2 and 8 depict the associated labeling for a class object c such as “penguin” at the respective localization as depicted by the heatmap that represents the output Pc for each class c (see section 2.1, Final Paragraph RHC page 2922).]
the fully-supervised learnt function applying to images and outputting
respective couples each including a respective localization and one or more respective confidence scores, each confidence score representing a probability of instantiation of a respective object category at the respective localization. [Zhou: Figures 2 and 8 depict the associated labeling for a class object c such as “penguin” at the respective localization as depicted by the heatmap that represents the output Pc for each class c (see section 2.1, Final Paragraph RHC page 2922).]
[Zhou and Maughan (para 0031, 0034, 0039, 0041, and 0044) are analogous art of training machine learning models, wherein input training datasets are utilized to train said machine learning models. It would have been obvious to one of ordinary skill in the art to modify the input of training data images to the machine learning process of Zhou with a step of automatically creating a training dataset from supervised (para 0051, 0055-0056, and 0059 – supervised by user by application of modifications to the training dataset output by the machine learning process) correctively formed training datasets of Maughan (para 0044). Said formed training datasets of Maughan being subsets of the dataset output of the machine learning function (includes labeled data – para 0044). The motivation for combining being the increase of quality of the machine learning process by modification of the training datasets to meet quality requirements (para 0051, 0056, 0059, and 0060 of Maughan) that may increase accuracy or efficiency of the machine learning models being trained (para 0060 of Maughan). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Maughan with Zhou to achieve the limitations of the presently claimed invention.]

With respect to Claim 2: The method of claim 1,
	wherein the respective localization is a bounding box. [Zhou (pg 2924 RHC “3.2 Results” 1st and 2nd paragraph) has disclosed the localization of the object category for a bounding box location (final 3 lines of 2nd paragraph).]

With respect to claim 3: The method of claim 2,
wherein the method further comprises grouping one or more proximate bounding boxes representing a same object category. [Zhou (pg 2924 RHC “3.2 Results” 3rd paragraph) has disclosed the localization of the object category for a bounding box location (final 3 lines of 2nd paragraph), for at least one largest connected component region for each of at least one object category.]

With respect to Claim 4: The method of claim 3, [Zhou (pg 2924 RHC “3.2 Results” 1st and 2nd paragraph) has disclosed the localization of the object category for a bounding box location (final 3 lines of 2nd paragraph).]
	wherein the grouping of one or more proximate bounding boxes representing the same object category is performed by: [Zhou (pg 2924 RHC “3.2 Results” 3rd paragraph) has disclosed the localization of the object category for a bounding box location (final 3 lines of 2nd paragraph), for at least one but up to 5 object categories.]
		determining one or more clusters of the one or more proximate bounding boxes, and [Zhou (pg 2924 RHC “3.2 Results” 3rd paragraph) has disclosed the localization of the object category for a bounding box location (final 3 lines of 2nd paragraph), for at least one largest connected component region for each object category.]
		determining a single bounding box from each of the determined clusters, thereby associated the determined single bounding box to the object category corresponding to the cluster. [Zhou (pg 2924 RHC “3.2 Results” 3rd paragraph) has disclosed the localization of the object category for a bounding box location (final 3 lines of 2nd paragraph), for at least one largest connected component region for each object category. Hence a determined bounding box for each of 5 object categories is determined.]

With respect to Claim 6: The method of claim 1,
wherein the localization of each respective annotation corresponds to one or more localizations outputted by the weakly-supervised learnt function, the object category respective to each respective annotation being an object category having a probability of instantiation, at the one or more localizations outputted by the weakly-supervised learnt function that correspond to the localization of the respective annotation, which is represented by a respective confidence score which is strictly superior to zero. [Zhou (page 2923 Fig 2-4, page 2923 LHC equations 1 and 2 and the corresponding disclosure of the LHC describing said equations) has disclosed outputting positive values of confidence scores as a CAM mapping for each object category, wherein each object category is implicitly only assigned for an object having a positive score. Based on the teachings of Zhou, a scoring of zero or less than zero would represent a class not corresponding to said region, hence would not be including as a possible object categorization in the CAM scoring and mapping process of Zhou.]

With respect to Claim 7: The method of claim 6,
	wherein the object category respective to each respective annotation is the object category having a probability of instantiation, at the one or more localization outputted by the weakly-supervised learnt function that correspond to the localization of the respective annotation, which is represented by the highest confidence score. [Zhou (pg 2924 RHC “3.2 Results” 3rd paragraph) has disclosed the localization of the object category for a bounding box location (final 3 lines of 2nd paragraph), for at least one largest connected component region for each object category. The method of Zhou further including (3rd paragraph RHC pg 2924 Section 3.2) selecting the top 5 object categories, wherein each object category corresponding to the bounding box region having the max (above 20% of Max CAM) confidence score. The max value of the confidence residing in each of said score ranges that corresponding to above 20% max of the CAM disclosed by Zhou.]

With respect to Claim 9: The method of claim 6,
	wherein , for each respective image of at least a part of the subset:
the respective image is obtained with respective initial labels, each initial label representing instantiation of a respective object category in the respective image, and [The fully-supervised method of supplying the weakly-supervised machine learning has been disclosed by Zhou in view of Maughan. The teachings of Zhou disclosing the use of training image data that is weakly-supervised, hence contains training image data supplied having associated labeling/tagging/annotating already associated with the objects of said image data. Therefore, the initial image data supplied by Zhou is a user supplied training data set containing an initialized set of image data having the objects and labels associated therewith (ILSVRC image data set – Final 5 lines LHC page 2924, 1st full paragraph RHC page 2924, 1st full paragraph RHC page 2921).]
the label of each respective annotation of the respective image representing instantiation of a respective object category corresponding to an initial label of the respective image. [The fully-supervised method of supplying the weakly-supervised machine learning has been disclosed by Zhou in view of Maughan. The teachings of Zhou disclosing the use of training image data that is weakly-supervised, hence contains training image data supplied having associated labeling/tagging/annotating already associated with the objects of said image data. Therefore, the initial image data supplied by Zhou is a user supplied training data set containing an initialized set of image data having the objects and labels associated therewith (ILSVRC image data set – Final 5 lines LHC page 2924, 1st full paragraph RHC page 2924, 1st full paragraph RHC page 2921). Furthermore, as evidenced by the disclosure of Russakovsky et al “ImageNet Large Scale Visual Recognition Challenge” that defines the ILVRSC relied upon by the teachings of Zhou: The ILVRSC is a training data set of images having annotations/labels of the objects and positional information of said label associated therewith (Russakovsky: page 211 RHC final paragraph through page 212 LHC first paragraph).]

With respect to Claim 10: The method of claim 1,
	the weakly-supervised learnt function is learnt based on an initial dataset, the initial dataset including initial pieces of data, each initial piece of data including a respective image and a respective annotation, the annotation consisting of a respective set of labels, each label representing instantiation of a respective object category in the respective image. [The fully-supervised method of supplying the weakly-supervised machine learning has been disclosed by Zhou in view of Maughan. The teachings of Zhou disclosing the use of training image data that is weakly-supervised, hence contains training image data supplied having associated labeling/tagging/annotating already associated with the objects of said image data. Therefore, the initial image data supplied by Zhou is a user supplied training data set containing an initialized set of image data having the objects and labels associated therewith (ILSVRC image data set – Final 5 lines LHC page 2924, 1st full paragraph RHC page 2924, 1st full paragraph RHC page 2921). Furthermore, as evidenced by the disclosure of Russakovsky et al “ImageNet Large Scale Visual Recognition Challenge” that defines the ILVRSC relied upon by the teachings of Zhou: The ILVRSC is a training data set of images having annotations/labels of the objects and positional information of said label associated therewith (Russakovsky: page 211 RHC final paragraph through page 212 LHC first paragraph).]

With respect to Claim 11: The method of claim 1,
	wherein the method further comprises learning a fully-supervised learnt function based on the formed dataset, the fully-supervised learnt function applying to images and outputting respective couples each including a respective localization and one or more respective confidence scores, each confidence score representing a probability of instantiation of a respective object category at the respective localization. [As per the combination of Zhou and Maughan resulting from the combination discussed in claim 1: Maughan of Zhou in view of Maughan has disclosed the fully-supervised processing of image data output from the machine learning process of Zhou, wherein the output of Zhou comprises confidence score associated with the localized object category in image data. Maughan performs analysis and modification of said output to be further utilized as additional training data that is supplied to the input of the machine learning function, such as the machine learning function of Zhou of Zhou in view of Maughan.]

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (“Learning Deep Features for Discriminative Localization”) in view of the knowledge of ordinary skill in the art as disclosed by Zhou et al (“Learning Deep Features for Discriminative Localization”) and Maughan et al (US 2017/0372232) as applied to at least claims 1 and 3-4, in view of the teachings of Kuusisto (WO 2013/135962 A1).

With respect to Claim 5: The method of claim 4, [Zhou (as per the discussion of claim 4) has disclosed determination of the local region corresponding to each of an object category, wherein the local region is a bounding box. Zhou has thus disclosed determining the positions of the set of pixels corresponding to the object and the corresponding bounding box identifying said object region. Zhou has not further disclosed determining a set of average coordinates for the respective bounding box regions of the respective objects as required by the following claim limitations.]
	wherein determining the single bounding box further includes the determination of coordinates of the single bounding box by averaging the coordinates of the bounding boxes of the determined cluster. [Kuusisto (page 7 lines 5-25) has disclosed determining corresponding bounding box regions for one or more objects (page 7 lines 1-7), and outputting the corresponding coordinate of the bounding box region as the average of the respective pixels contained therein (page 7 line 15-26).]
[Kuusisto and Zhou in view of Maughan are analogous art of image data processing to identify bounded box regions corresponding to identified objects. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the visual output of bounded box regions of the corresponding identified objects of Zhou in view of Maughan by identifying and outputting the average coordinates of the bounded box object regions as disclosed by Kuusisto. The motivation for combining would have been to increase the understanding and information of the spatial positioning of the corresponding bounding box object region by further including numerical data of the bounding box object region disclosed by Kuusisto to perform the reasonably expected result of outputting information regarding the position of an identified object contained in a bounding box region as required by the teachings of Zhou in view of Maughan. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Kuusisto with Zhou and Maughan to achieve the limitations of the present claim.]

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (“Learning Deep Features for Discriminative Localization”) in view of the knowledge of ordinary skill in the art as disclosed by Zhou et al (“Learning Deep Features for Discriminative Localization”) and Maughan et al (US 2017/0372232) as applied to at least claims 1 and 6, in view of the teachings of Crosby et al (US 7263208).

With respect to Claim 8: The method of claim 6, 
	wherein the object category respective to each respective annotation is an object category having a probability of instantiation, at the one or more localizations outputted by the weakly-supervised learnt function that correspond to the localization of the respective annotation, which is represented by a respective confidence score which is superior to a strictly positive threshold, [Zhou (page 2923 Fig 2-4, page 2923 LHC equations 1 and 2 and the corresponding disclosure of the LHC describing said equations) has disclosed outputting positive values of confidence scores as a CAM mapping for each object category, wherein each object category is implicitly only assigned for an object having a positive score. Based on the teachings of Zhou, a scoring of zero or less than zero would represent a class not corresponding to said region, hence would not be including as a possible object categorization in the CAM scoring and mapping process of Zhou. Thus, Zhou has disclosed performing a thresholding operation relative to the confidence scoring, wherein the threshold is positive, for each of a plurality of object categories. Zhou has not further disclosed that the threshold is based on an average number of objects within said image data.]
the threshold having a values which depends on a mean number of objects in the images. [Crosby (abstract, Fig 5, Fig 7, col 4 lines 55-67, and col 5 lines 1-25) has disclosed computing a number of objects and determining a new average value N of the number of objects, and utilizing said average value to determine a new threshold value for determining objects relative to calculated values within the image data containing said objects.]
[Crosby and Zhou in view of Maughan are analogous art of image data processing to identity objects contained within said image data based on a threshold and calculated values/scores of said object data that said threshold is applied to.  It would have been obvious to one of ordinary skill in the art to at least try to modify the thresholding of Zhou in view of Maughan with the average object count adaptive thresholding of Crosby to perform the expected result of thresholding the scores/values of the image data based on an object count adaptive threshold. The motivation for combining would have been to reduce false alarms for object classification determination (abstract of Crosby). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Crosby with Zhou in view of Maughan.]







Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (“Learning Deep Features for Discriminative Localization”) in view of the knowledge of ordinary skill in the art as disclosed by Zhou et al (“Learning Deep Features for Discriminative Localization”) and Maughan et al (US 2017/0372232) as applied to claim 1, in view of Hsieh et al (US 2018/0144466). 

With respect to claim 12: A device comprising a non-transitory storage having stored thereon a data structure, the data structure comprising a computer program including instructions for performing a computer-implemented method of signal processing, the method comprising: [Zhou (as per the discussion of claims 1 and the results depicted in Fig 2, 8, and 10-13) has disclosed a process for semi-supervised learning using a CNN to map local class labels to image data. Zhou and Zhou in view of Maughan have disclosed the corresponding process steps for performing a computer vision task, but has not further disclosed the software and associated hardware for performing said computer vision task. Hsieh (para 0053-0057, 0071, Fig 8D) has disclosed a semi-supervised convolutional neural network for labeling image data, wherein said computer vision task is performed (Fig 32 para 0270-0272) on a computing device using software stored therein. Hsieh and Zhou are analogous art of image data processing to categorize objects in image data and the training of said process to categorize using a neural network. It would have been obvious to one of ordinary skill in the art to modify the computer vision task disclosed and depicted with resulting processed images by Zhou in view of Maughan to run on as software on a computing device as disclosed by Hsieh to achieve the reasonably expected result of implementing a known computer vision task using a known method of implementing a computer vision task as disclosed by Hsieh. The motivation for combining would have been to use a known method of implementation of a computer vision task such as disclosed by Zhou in view of Maughan in a known manner such as a computing device with software disclosed therein as disclosed by Hsieh to achieve the expected and repeatable result of performing a computer vision task on a computing device having software stored therein. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Hsieh and Zhou in view of Maughan to achieve the present claim limitations.]
…………………………
[The remainder of the claim limitations of claims 15 and 18 are drawn to the method performed as discussed with respect to the limitations of claim 1. As per the discussion of Claim 1 the process performed by the device of claims 15 and 18 have been disclosed by the prior art of Zhou in view of Maughan.]

With respect to claims 15 and 18: A device comprising:
a non-transitory storage having stored thereon a data structure, the data structure comprising a dataset formed by a computer implemented method of signal processing that when executed by processing circuitry causes the processing circuitry to be configured to: [Zhou (as per the discussion of claim 1 and the results depicted in Fig 2, 8, and 10-13) has disclosed a process for semi-supervised learning using a CNN to map local class labels to image data. Zhou and Zhou in view of Maughan have disclosed the corresponding process steps for performing a computer vision task, but has not further disclosed the software and associated hardware for performing said computer vision task. Hsieh (para 0053-0057, 0071, Fig 8D) has disclosed a semi-supervised convolutional neural network for labeling image data, wherein said computer vision task is performed (Fig 32 para 0270-0272) on a computing device using software stored therein. Hsieh and Zhou are analogous art of image data processing to categorize objects in image data and the training of said process to categorize using a neural network. It would have been obvious to one of ordinary skill in the art to modify the computer vision task disclosed and depicted with resulting processed images of Zhou in view of Maughan to run on as software on a computing device as disclosed by Hsieh to achieve the reasonably expected result of implementing a known computer vision task using a known method of implementing a computer vision task as disclosed by Hsieh. The motivation for combining would have been to use a known method of implementation of a computer vision task such as disclosed by Zhou in view of Maughan in a known manner such as a computing device with software disclosed therein as disclosed by Hsieh to achieve the expected and repeatable result of performing a computer vision task on a computing device having software stored therein. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Hsieh and Zhou in view of Maughan to achieve the present claim limitations.]
…………………………
[The remainder of the claim limitations of claims 15 and 18 are drawn to the method performed as discussed with respect to the limitations of claim 1. As per the discussion of Claim 1 the process performed by the device of claims 15 and 18 have been disclosed by the prior art of Zhou in view of Maughan.]

With respect to claims 13, 16, and 19: The device of claim 11, wherein the non-transitory storage is computer- readable. [Hsieh para 0272.]

With respect to claims 14, 17, and 20: The device of claim 11, wherein the non-transitory storage is a memory, the device further comprising processing circuitry coupled to the memory. [Hsieh para 0272.]


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Levinson et al (US 2017/0316333) has disclosed (Fig 12 steps 1204 and 1210-1212) a process of determining the confidence of an event occurring at a localized region of a map, wherein the map is a street type map. Levinson discloses segmenting, tracking, and classification of objects within image data captured by a vehicle (Fig 23-24 & 37 and para 0158-0162).
Chai et al (US 2019/0318208) has disclosed a method of training an image category identification system using a training sample library, wherein the category classification and a confidence of said classification of the image are determined (para 0035, 0037, 0038, 0039). Furthermore, subsets of the image data processed by the image identification system are stored as training samples when corresponding images of a category classification therein exceed a threshold level of confidence of classification (Fig 4 step 203, para 0064-0066).
Wang (US 2017/0345153) has disclosed (Fig 4 and 5) an object localization that is at least the identification and segmentation (para 0053-0055) of an object from captured image data, the classification of objects (para 0059),  the association of a heatmap that is mapping of the object identification confidence (para 0060-0065), and the tracking of the object over a sequence of video image frames.
Habibian et al (US 2018/0129906) has disclosed an image processing method based on a machine learning method that provides feedback by backpropagation. The process further including the bounding ad specification of target coordinates for an identified object (Fig 7).
Baumgartner et al (US 2020/0027237) has disclosed an image processing method of assigning a confidence score to a portion of a 3D image corresponding to an identified image element.
Bach et al (US 2018/0018553) has disclosed an image processing method for detection and localization of objects using an artificial neural network that outputs the relevance scoring as well as (para 0002, 0005, 0039, 0042-0043 and 0046) the detection of the image element.
Bredno et al (US 2016/0335478) has disclosed retraining sample image data based on feedback, said sample image data utilized in the training of an object detection and localization process learned using sample image data. The output of the detection and localization process including a confidence scoring (abstract, para 0028-0029, 0032, 0034, and 0036).
Crabtree et al (US 2022/0263860) has disclosed an automated machine learning method, wherein the output of the automated machine learning method is provided to a supervised process for providing feedback to the machine learning process (para 0096 and Fig 17).
Russakovsky et al (“ImageNet Large Scale Visual Recognition Challenge”) has disclosed the ILSVRC dataset relied upon for teachings the machine learning process of Zhou et al.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321.  The examiner can normally be reached on 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN J BLOOM/Examiner, Art Unit 2666                                                                                                                                                                                                        
/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666